DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 20 July 2022 has been entered; claims 2, 4-13, 17-36, and 38-52 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kmec et al. (U.S. Patent # 6207079) in view of Clubley et al. (U.S. Patent # 5294371), hereinafter, “Kmec” and “Clubley”.
	With respect to claim 17, Kmec teaches a method for inhibiting scale and/or corrosion in aqueous systems (Abstract; Column 1, lines 5-13), comprising adding a composition comprising polyaspartic acid (“amino acid based polymer”) and a water-soluble phosphonated oligomer which is a salt of a (first) phosphonic acid to the water in the aqueous system (Column 2, lines 12-37); Kmec also teaches that the composition is free of heavy metals (Abstract) and does not include PBTC. 
	While Kmec is silent with respect to inclusion of biocide, Kmec teaches that the disclosed composition is stable with respect to chlorine and bromine (Abstract). 
	Clubley teaches that biocides including chlorine and bromine (Column 4, line 64 through Column 5, line 3) are used in aqueous systems including cooling tower and steam-generating systems (Column 4, lines 7-15). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the biocide of Clubley to the water systems of Kmec because Kmec and Clubley are both directed to scale and/or corrosion inhibiting compositions comprising phosphonic acids or salts (see Kmec: Column 2, lines 12-29), and see Clubley: Abstract; Column 1, line 41 through Column 2, line 61) to treat the same kinds of aqueous systems, and because Kmec teaches that the disclosed composition is stable with respect to chlorine and bromine (Column 2, lines 35-37). 

Allowable Subject Matter
Claims 2, 4-13, 18-36, and 38-52 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 July 2022